OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of burglary of a habitation pursuant to V.T.C.A. Penal Code Sec. 30.02(a)(1) and assessed a life sentence, the jury having found he was twice before convicted of felonies as alleged in the indictment. See V.T.C.A. Penal Code Sec. 12.42(d). On appeal to the Third Court of Appeals sitting in Austin, his conviction was reversed and a judgment of acquittal was ordered. In its petition for discretionary review to this Court, the State urges that the Court of Appeals, 658 S.W.2d 760, erred in holding that “a rational trier of fact could not have found the essential elements of this crime beyond a reasonable doubt.” We granted review in order to determine the correctness of that decision.
We have carefully reviewed the briefs of the respective parties and the opinion of the court of appeals and have determined that the decision of the court of appeals is correct. The State’s petition for discretionary review was improvidently granted. It is therefore ordered dismissed.